KENNEDY, Justice.
The petitioner was convicted in circuit court of robbery in the second degree. The Court of Criminal Appeals affirmed the conviction, without opinion, and denied the application for rehearing. We deny the defendant’s petition for writ of certiorari.
The petitioner has failed to comply with the requirements of Rule 39(k), A.R. App.P., and his noncompliance prevents review of the issues presented. Specifically, this Court considers the facts of a case to be as they are stated in an opinion of the court of appeals; if, in order to present an argument to this Court, it is necessary to get additional facts, or a corrected version of the facts, before us, then Rule 39(k) requires that the petitioner present any statement of additional or corrected facts to the court of appeals and request on application for rehearing that that court add those requested facts or correct the facts stated in its opinion. If the court of appeals does not accede to that request, the “petitioner may [apprise this court of that denial, move that we accept those facts, and] copy the statement [of facts] in the petition to this court, with references therein to the pertinent portions of the clerk’s record and reporter’s transcript, and it will be considered along with the statement of facts in the opinion of the appellate court, if found to be correct.” Id. “Absent compliance with Rule 39(k), a recital of facts contained in a brief or in a petition will be ignored to the extent that it conflicts with the opinion of the intermediate appellate court.” Ex parte Save Our Streams, Inc., 541 So.2d 549 (Ala.1989). This requirement must be met for review of a “no opinion” case from an intermediate appellate court, as well as for review of a case with an opinion that, from the petitioner’s perspective, treats the facts inadequately or inaccurately. See Ex parte Save Our Streams, Inc.
The petition is denied because the petitioner failed to request a statement of facts; this Court has before it no facts upon which petitioner can base an argument for reversal. Rule 39(k), A.R.App.P.
WRIT DENIED.
HORNSBY, C.J., and JONES, SHORES and HOUSTON, JJ., concur.